Citation Nr: 0410573	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from November 1972 to November 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Little Rock, Arkansas (RO).  Because a June 
2003 rating decision granted entitlement to service connection for 
left ankle disability, and assigned a 10 percent evaluation 
effective April 18, 2002, this issue is no longer part of the 
veteran's appeal.

For the reasons indicated below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

Although a VA examiner in August 2002 diagnosed left knee and low 
back disabilities secondary to injuries in service, these opinions 
are essentially based on the history given by the veteran without 
consideration of the other medical evidence on file, since the 
examiner noted that the veteran's claims file was not available.  
Moreover, the Board notes that the veteran incurred a low back 
disability at work in May 2001 and it is unclear from the record 
how much of the veteran's current back disability is due to that 
injury.  

Consequently, the Board believes that an examiner, preferably the 
VA examiner who evaluated the veteran in August 2002, should 
review the claims file and provide a nexus opinion prior to Board 
adjudication, as is now called for by the VCAA.

Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate steps to ensure that all 
notification and development action required by the VCAA is 
completed.  
		
2.  The veteran should be requested to provide the names, 
addresses and approximate dates of treatment for any health care 
providers, including VA, who may possess additional records 
pertinent to his claims for service connection for left knee and 
low back disabilities.  After obtaining any necessary 
authorization from the veteran for the release of his private 
medical records, the RO should obtain and associate with the file 
all records that are not currently on file.

3.  If the RO is unsuccessful in obtaining any such records 
identified by the veteran, it should inform the veteran and his 
representative of this and request them to provide a copy of the 
outstanding medical records if possible.

4.  After the above, he RO should arrange for review of the 
veteran's claims file by the VA physician who examined him in 
August 2002, if he is available, to determine the etiology of the 
diagnosed left knee and back disability.  The claims folder, 
including a copy of this Remand, must be made available to, and 
reviewed by, the examiner.  If the VA examiner who evaluated the 
veteran in August 2002 is unavailable, the RO should arrange for 
review of the veteran's claims file by a physician with 
appropriate expertise to determine the etiology of the diagnosed 
left knee and back disability.  The evaluator should furnish a 
medical opinion, with full rationale, as to whether the left knee 
and/or low back disabilities diagnosed in August 2002 are due to 
service injury.  The opinion should include a discussion of the 
significance of the veteran's May 2001 low back injury, to include 
whether the veteran had a low back disability that began in 
service but was aggravated by his May 2001 injury.  If the 
evaluator cannot provide this opinion without first examining the 
veteran, an examination should be scheduled.  A complete rationale 
for all opinions should be provided.  The report prepared should 
be typed.  This opinion should be associated with the veteran's VA 
claims file.  

5.  Following completion of the foregoing, the RO should review 
the claims folder and ensure that all required developmental 
actions have been conducted and completed in full.  The RO should 
then readjudicate the veteran's claims of entitlement to service 
connection for left knee and low back disabilities.  If either 
issue continues to be denied, the RO should provide him and his 
representative with a Supplemental Statement of the Case and the 
opportunity to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).




